United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
DEPOT, Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1615
Issued: June 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated February 21, 2008 which denied his request
for an oral hearing. Because more than one year has elapsed between the most recent merit
decision dated August 11, 2006 and the filing of this appeal on May 19, 2008, the Board lacks
jurisdiction to review the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue on appeal is whether the Office properly denied appellant’s request for an oral
hearing.
FACTUAL HISTORY
On October 21, 1988 appellant, then a 32-year-old electronic industrial control mechanic,
injured his left hip at work. The Office accepted the claim for a left hip contusion. Appellant
was placed on the periodic rolls and received benefits for temporary total disability.

The employing establishment submitted an investigative memorandum from the Office of
the Inspector General dated April 18, 2005 which noted that on December 16, 2004 appellant
was convicted of three felony counts of unlawfully issuing and uttering an altered prescription
for narcotic drugs, related to his compensation claim. Appellant was sentenced to 365 days in
jail.
In a decision dated April 19, 2005, the Office terminated appellant’s compensation and
medical benefits effective December 16, 2004 on the grounds that he pled guilty to unlawfully
issuing and using an altered prescription for narcotic drugs which he attempted to get approved
for payment through his compensation claim.
On April 20, 2005 the Office made a preliminary determination that appellant received a
$9,684.89 overpayment of compensation because of the retroactive termination of benefits.
Appellant’s compensation was improperly granted for the period December 17, 2004 to
April 16, 2005. The Office found appellant at fault in creating the overpayment as he knew or
reasonably should have known that he was no longer entitled to benefits after his conviction.
Appellant requested an oral hearing that was held on April 27, 2006.
In a decision dated August 11, 2006, an Office hearing representative finalized the
preliminary overpayment determination and affirmed the April 19, 2005 decision terminating
compensation and medical benefits.
In a September 18, 2006 letter, appellant requested an oral hearing and submitted several
letters asserting his innocence.
In a decision dated September 29, 2006, the Office’s Branch of Hearings and Review
denied appellant’s request for an oral hearing. It found that, since appellant had previously
received a hearing on the same issue, he was not entitled to an oral hearing as a matter of right.
On November 15, 2007 appellant requested a telephone hearing. He stated that he sought
review of the overpayment decision as well as the termination of benefits decision. In a
February 2, 2008 letter, appellant contended that at the time of the alleged illegal attainment of
prescription drugs he was suffering from delusional disorder.
In a February 21, 2008 decision, the Office denied appellant’s hearing request finding
that, since appellant had previously received a hearing on the same issue, he was not entitled to
another hearing as a matter of right. It noted that appellant was not entitled to another hearing or
to reconsideration following a final overpayment decision. The Office noted that appellant could
appeal to the Board if he disagreed with the Office’s decision.
LEGAL PRECEDENT
Section 10.440(b) of the Office’s regulations provides that the only review of a final
decision concerning an overpayment is to the Board. The provisions of 5 U.S.C. § 8124(b)
(concerning hearings) and 5 U.S.C. § 8128(a) (concerning reconsiderations) do not apply to such

2

a decision.1 The Board has found that the implementation of this regulation is a proper exercise
of the Director’s discretion and that a claimant has no further right to review by the Office once a
final decision on the issue of overpayment has been issued.2
ANALYSIS
The Office issued a final overpayment decision in this case on August 11, 2006.
Appellant requested a telephone hearing regarding his overpayment on November 15, 2007. In a
decision dated February 21, 2008, the Branch of Hearings and Review denied appellant’s request
for an oral hearing finding that it could not grant further review on the overpayment issue. As
noted above, this decision is in accordance with the Office’s regulations and the findings of the
Board. As appellant was not entitled to an oral hearing following the final overpayment decision
of August 11, 2006, the Branch of Hearings and Review properly denied his request of
November 15, 2007.3
Although the Office properly denied appellant’s hearing request with regard to the
overpayment matter, the Board notes that, on November 15, 2007, he also sought a hearing from
the April 19, 2005 Office decision which terminated his compensation benefits. The Office, in
its February 21, 2008 decision, did not specifically address his hearing request regarding this
separate issue. Therefore, the Board finds that, upon return of the case record, the Office should
issue an appropriate decision with regard to appellant’s hearing request of the April 19, 2005
Office decision terminating benefits.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing
with regard to the final overpayment decision dated August 11, 2006. The Board further finds
that the case must be remanded for the Office to issue an appropriate decision with regard to his
request for an oral hearing from the Office’s April 19, 2005 termination decision.

1

20 C.F.R. § 10.440(b). See also Jan K. Fitzgerald, 51 ECAB 659 (2000).

2

Charles E. Nance, 54 ECAB 447 (2003); Philip G. Feland, 48 ECAB 485 (1997).

3

After the August 11, 2006 decision, appellant submitted additional evidence. However, the Board may not
consider new evidence on appeal as the Office has not considered it in reaching a final decision. See 20 C.F.R.
§ 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed with regard to the denial of a hearing from the
overpayment decision. The case is remanded for further action regarding appellant’s hearing
request pertaining to the termination of his compensation benefits.
Issued: June 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

